MARSHALL, C. J.
1. Section 3812, General Code, confers upon a municipality general authority to levy assessments for streett improvements again'st property within such corporation belonging to a board of education and being used for school purposes, and no provision exists in the general code of Ohio exempting such property from that general authority.
2. In the event of failure of shell board of education to pay an assessment so levied, an action may be brought by the municipal corporation against such board-of education to recover the amount of such assessment.
Judgment reversed.
Day, Allen, Kinkade and Robinson- JJ., concur.